Citation Nr: 0511155	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  00-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for upper and mid-back 
injuries with chronic daily pain, vertigo (dizzy spells), 
excessive tingling in the extremities and head, intermittent 
diplopia (blurred vision), intermittent head numbness, and 
tinnitus, as secondary to service-connected head trauma.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from November 1992 to 
April 1994, and service in the Army National Guard from 
December 1989 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Portland, 
Oregon, Regional Office (RO) that denied service connection 
for residuals of head trauma, to include upper and mid-back 
injuries with residual chronic daily pain, dizzy spells, 
excessive tingling in the extremities and head, blurry 
vision, and tinnitus.

During the pendancy of this appeal, RO awarded service 
connection for status post head trauma, to include concussive 
migraine headaches, right-sided numbness (right hand), and 
reduced vibratory sense (right foot).  Those issues are 
accordingly not before the Board.  Appellant's VA Form 9 
appealed the exclusion of the claimed disabilities as 
residuals of the service-connected head trauma, so those 
issued remain before the Board.  The characterization of the 
disabilities and the discussion herein is unrelated to the 
disorders that have been service connected.

The Board remanded the case for further development in 
October 2003.  The instructions of that remand were not fully 
complied with in regard to the issues of tinnitus and upper 
and mid-back pain, and those issues are therefore remanded 
once again for compliance with the original remand 
instructions.  

The issues of tinnitus and upper and mid-back pain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  Service medical records substantiate that appellant had a 
head trauma while in service.  Appellant's discharge physical 
does not document a disability at the time of his separation 
from service, and there is no record of treatment for the 
claimed disabilities subsequent to discharge.

2.  Competent eye examination of record does not establish 
that appellant currently has diplopia.

3.  Competent neurological examination of record does not 
establish that appellant currently has vertigo (dizzy 
spells), excessive tingling in extremities and head, or 
intermittent head numbness to a disabling degree.


CONCLUSION OF LAW

Diplopia, vertigo, excessive tingling in extremities and 
head, and intermittent head numbness are not proximately due 
to, the result of, or aggravated by appellant's service-
connected head trauma.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in November 1998.  RO sent 
appellant a pre-VCAA duty-to-assist letter in November 1998 
and denied the claim by a rating decision in June 1999.  The 
original rating decision, the Statement of the Case (SOC) in 
May 2000, and the Supplemental Statements of the Case (SSOC) 
in July 2003 and January 2005 all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
also sent appellant VCAA duty-to-assist letters in January 
2001, December 2002, and May 2004, after enactment of the 
VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  Appellant was notified of his right to testify 
personally before the RO's Decision Review Officer and/or 
before the Board, but he has not chosen to do so.  Finally, 
the Board notes that appellant's most recent VA Form 646, 
executed in January 2005, states that appellant has no 
further arguments to submit and rests his appeal on the 
evidence of record.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service personnel and medical records are on 
file.  Appellant reported having had a car accident in March 
1992, prior to service, without recurring problems.  Service 
treatment records show that appellant was treated for head 
trauma in September 1993 consequent to reportedly being 
struck in the head by a baseball bat; appellant reportedly 
lost consciousness for one to two minutes after the trauma.  
He complained of blurred vision, dizziness, vertigo, and 
general head pain the following day, and was diagnosed with 
concussion.  Appellant was hospitalized for a mental problem 
in December 1993, and the physical examination that 
accompanied the admission noted no physical problem other 
than a sore throat.  Appellant had a physical examination in 
February 1994 preparatory to his separation from the Army in 
which the examiner noted no defects or abnormalities.  
Appellant was separated from the Army in April 1994 under a 
general discharge under honorable conditions for pattern of 
misconduct (appellant's request for upgrade in character of 
discharge was denied by the Army Discharge Review Board in 
November 1996).

Appellant had a VA general medical examination in August 
1995.  The examiner noted that appellant's eyes and ears were 
normal.  

Appellant had a VA neurological examination in November 1995.  
The examiner reviewed appellant's C-file.  Appellant reported 
that while on active duty he had been hit on the head with a 
board during a fight, which knocked him unconscious for about 
five minutes.  Since that time, appellant had chronic 
headaches, with blurry vision and ringing in both ears.  The 
examiner's impression was classic migraine headaches, 
probably post-traumatic in nature.

A VA clinical note dated October 1996 shows that appellant 
complained of back pain for the previous eight months.  He 
also reported blurred vision intermittently for the past 
eight months, normally occurring with the headaches.  The 
examiner's impression was non-anatomic neurological 
complaints.

In November 1998, appellant submitted a claim for service 
connection for residuals of head injury, enumerated as daily 
chronic pain, migraine headaches, dizzy spells, excessive 
tingling in extremities and head, ringing in the ears, and 
blurred vision.

In June 1999, RO issued a rating decision that denied service 
connection for the claimed disabilities, based on a finding 
that the claim was not well grounded.

Appellant had a general VA clinical medical examination in 
February 2000.  Appellant cited left hand pain and numbness 
consequent to surgery on that hand in 1998, and he complained 
of arthritic pain in the back, but no other motor or 
neurological symptoms.  Otherwise, appellant did not report, 
and the examiner did not note, any difficulty involving 
numbness, vertigo, or blurred vision.  On physical 
examination, all systems were unremarkable, and appellant was 
in no apparent distress.

A VA clinical note dated March 2000 shows that appellant 
complained of headache for the past four days, although 
without visual changes.  There is no mention of dizziness or 
vertigo.

Appellant had electromyography (EMG) in April 2000.  The 
interpreter's impression was normal study.

Appellant was scheduled to undergo VA medical examination in 
August 2002 but he failed to report.  He was rescheduled for 
examination, at his request, but he failed to report for the 
rescheduled examination in November 2002.

Appellant had a VA eye examination in March 2003.  Appellant 
complained that his eyes were sensitive to light consequent 
to history of flash burns.  On examination, appellant's 
uncorrected visual acuity was 20/20 in the right eye and 
20/25 in the left eye.  The examiner's impression was 
essentially normal eye examination.  There was some 
concentric visual field constriction on visual field 
examination, which the examiner attributed to patient 
fatigue.  

Appellant was scheduled to undergo VA examinations under the 
epilepsy and narcolepsy, neurological disorder, and 
peripheral nerve protocols in April 2003, but he failed to 
report for those examinations.  Appellant requested 
rescheduled examinations, but he failed to report for 
examination in July 2003.

Appellant had a VA neurological examination in June 2004 for 
the purpose of evaluating his claim for head trauma.  The 
examiner noted that service medical records corroborate head 
trauma in September 1993.  Appellant reported that after 
within days of that incident he began to have new headaches 
associated with photophobia and phonophobia.  Appellant 
stated that he currently experienced headaches twice per 
week, as well as intermittent numbness of the right face, 
arm, and leg since the head trauma.  Appellant questioned 
whether he might have developed a stutter since the head 
trauma, but denied other cognitive changes.  Appellant 
reported vertigo, "head numbness," and intermittent 
diplopia, all associated with stress and tension and 
remitting with relaxation.  The examiner conducted a physical 
and neurological examination of appellant and recorded his 
observations.  

The VA neurological examiner's impressions were as follows. 
(1) Post concussive migraine headaches, with onset shortly 
after the head trauma in September 1993.  (2) Symptoms of 
right-sided numbness, vertigo, intermittent diplopia, and 
intermittent "head numbness" since the head trauma in 1993.  
The latter three symptoms were associated with anxiety and 
tension, and remitted with relaxation.  Appellant's physical 
examination was essentially normal, and his subjective 
complaints and exam findings were without objective 
correlates.  While it is as likely as not that appellant's 
symptoms as described in this paragraph are temporally 
related to the head trauma, appellant has no objective 
findings on neurological examination to substantiate his 
complaints.  It was unclear to the examiner that appellant 
had true neurological dysfunction, other than the migraine 
headaches.  The examiner opined that none of the symptoms 
discussed in this paragraph caused significant disability to 
appellant.

Based on the VA neurological examination of June 2004, RO 
issued a rating decision in December 2004 that granted 
service connection for head trauma, with the following 
specific residuals: migraine headaches (30 percent 
disabling), right sided numbness, right hand 
(noncompensable), and reduced vibratory sense, right foot 
(noncompensable).  RO concurrently issued a Supplemental 
Statement of the Case (SSOC) that continued the denial of 
service connection for the following specific claimed 
residuals of head trauma: upper and mid-back injuries with 
daily chronic pain, vertigo (dizzy spells), excessive 
tingling in extremities and head, intermittent diplopia 
(blurry vision), intermittent head numbness, and tinnitus.    

III.  Analysis

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  The term "disability" as used for VA 
purposes refers to impairment of earning capacity due to 
disease, injury, or defect, rather than the disease, injury, 
or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In this case, there is no such evidence.  The VA eye 
examiner in March 2003 found no abnormality of the eyes, so 
there is no evidence of diplopia.  The VA neurological 
examiner in June 2004 found no objective medical evidence 
supporting appellant's other claimed disabilities (vertigo, 
excessive tingling in the extremities and head, and 
intermittent head numbness); even if appellant has any or all 
of the claimed conditions (despite the absence of 
corroborating objective evidence), the examiner stated an 
opinion that they are not present to a disabling degree, so 
they would still not constitute "disabilities" entitled to 
consideration for service connection.  The Board accordingly 
finds that the first step of the Wallin analysis (evidence of 
a current disability) has not been satisfied in regard to 
these disabilities.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, service connection was recently granted for 
head trauma and residuals thereof as noted, and the Board 
accordingly finds that the second step of the Wallin analysis 
has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, there is no 
evidence that appellant has the claimed nonservice-connected 
disabilities, to the question of nexus is moot. 

In making this decision, the Board is mindful that "Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability ... in 
the absence of a proof of present disability there can be no 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
This is the essence of the first part of the Wallin analysis, 
and establishes that proof of a present disability is a 
prerequisite for service connection.  Since there is no such 
proof, there is no claim.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderance of the evidence is against the claim 
and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection is denied for diplopia, vertigo, excessive 
tingling in extremities and head, and intermittent head 
numbness as secondary to service-connected head trauma.


REMAND

In October 2003, the Board remanded the claim back to RO.  
The remand instructed RO to do the following: (1) provide 
appellant and his service representative with a current VCAA 
notice; (2) provide appellant's C-file to the VA examiners 
who conducted medical examinations of appellant in April 
2003, and obtain opinions from those examiners in regard to 
whether it is at least as likely as not that the claimed 
disabilities are consequent to in-service head trauma; (3) 
provide appellant's C-file to a VA neurological examiner and 
obtain an opinion as to whether it is at least as likely as 
not that appellant has neurological symptoms consequent to 
his in-service head trauma; (4) readjudicate the claim, and, 
to the extent that any benefit sought remained denied, issue 
appellant and his service representative with a new 
Supplemental Statement of the Case (SSOC) and provide an 
opportunity to respond prior to returning the file to the 
Board for appellate review.   

From the Board's review of the file, it appears that RO 
readjudicated the claim and issued a new SSOC, but only 
partially fulfilled the items required by the remand before 
doing so.  Specifically, RO did not provide the C-file to the 
VA examiners who performed medical examinations of appellant 
in April 2003 and obtain opinions from those examiners 
whether appellant's claimed disabilities are consequent to 
his in-service head trauma.  RO did schedule appellant for a 
VA neurological examination, during which the examiner 
provided opinions regarding the issues of numbness, vertigo, 
and diplopia, so the Board is able to enter appellate 
decisions on those issues.  However, the issues of back pain 
and tinnitus were not developed in accordance with the terms 
of the remand.

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  The Board accordingly 
finds that the issues of back pain and tinnitus are not yet 
ready for appellate review and that further development is 
necessary.

Finally, the Board notes that the VCAA now requires VA to 
inform a claimant of the need to provide VA "everything 
you've got" concerning the claim.  See 38 C.F.R. § 3.159 
(2004).  That requirement was not expressly fulfilled in any 
of the duty-to-assist correspondence provided appellant to 
date, and should be accomplished during future development.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  If there is indication from 
appellant or his representative that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  In accordance with the instructions 
of the remand of October 2003, RO 
should provide appellant's file to the 
examiner who performed the back 
examination in April 2003 and request 
the examiner to opine if it is as 
likely as not that any of the claimed 
symptomatology manifested by the 
appellant is related to the head trauma 
that occurred in 1993 while appellant 
was in active service.  The examiner 
must review the C-file prior to 
rendering his opinion.  If the examiner 
cannot render an opinion without 
resorting to speculation, he should so 
state for the record.  If the examiner 
cannot render an opinion on the basis 
of the evidence of record, a new 
examination should be scheduled for 
appellant.  (Note that appellant has 
service connection for lumbosacral 
strain, and the examiner should attempt 
to distinguish between the 
pathologies.)

3.  The VA ear examiner in April 2003 
stated that he could not provide an 
opinion until appellant has an 
audiometric evaluation, but there is no 
evidence that such an evaluation was 
performed.  Therefore, RO should 
schedule appellant to undergo a VA ear 
examination, with audiometric 
evaluation.  The examiner must review 
the C-file before performing the 
examination.  The examiner should 
perform all appropriate diagnostics and 
should note the results.  If appellant 
does not have tinnitus, the examiner 
should so state; if appellant has 
tinnitus, the examiner should opine if 
it is at least as likely as not that 
the tinnitus is consequent to in-
service head trauma.  If the examiner 
cannot render an opinion without 
resorting to speculation, he should so 
state for the record.

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim, as indicated.  To 
ensure compliance with all notice and 
the duty-to-assist provisions, RO 
should conduct a de novo review of all 
evidence of record as to these issues.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


